Case 0:19-cv-62245-UU Document 1 Entered on FLSD Docket 09/09/2019 Page 1 of 10




                            UNITED STATES DISTIRCT COURT
                            SOUTHERN DISTRICT OF FLORIDA

PATRICIA KENNEDY,

       Plaintiff,

v.

CYPRESS GARDENS RESORT, LLC.,

_____________________________________/

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

        Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

 individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

 CYRRESS GARDENS RESORT LLC, (sometimes referred to as “Defendant”), for Injunctive

 Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with

 Disabilities Act, 42 U.S.C.§ 12181 et seq. (“ADA”).

 1.             Plaintiff is a resident of Broward and Pasco Counties, is sui juris, and qualifies as

                an individual with disabilities as defined by the ADA. Plaintiff is unable to engage

                in the major life activity of walking more than a few steps without assistive

                devices. Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other

                support and has limited use of her hands. She is unable to tightly grasp, pinch and

                twist of the wrist to operate. When ambulating beyond the comfort of her own

                home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

                handicap parking spaces located closest to the entrances of a facility. The handicap

                and access aisles must be of sufficient width so that she can embark and

                disembark from a ramp into her vehicle. Routes connecting the handicap spaces

                and all features, goods and services of a facility must be level, properly sloped,

                sufficiently wide and without cracks, holes or other hazards that can pose a danger
Case 0:19-cv-62245-UU Document 1 Entered on FLSD Docket 09/09/2019 Page 2 of 10




             of tipping, catching wheels or falling. These areas must be free of obstructions or

             unsecured carpeting that make passage either more difficult or impossible.

             Amenities must be sufficiently lowered so that Plaintiff can reach them. She has

             difficulty operating door knobs, sink faucets, or other operating mechanisms that

             tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have

             unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks must

             be at the proper height so that she can put her legs underneath to wash her hands.

             She requires grab bars both behind and beside a commode so that she can safely

             transfer and she has difficulty reaching the flush control if it is on the wrong side.

             She has difficulty getting through doorways if they lack the proper clearance.

 2.          For many years, Plaintiff h a s f r e q u e n t l y t r a v e l e d t h r o u g h o u t

             Central Florida including the Winter Haven area. She

             intends to continue those travels with the same frequency

             in the future.


 3.          Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

             "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

             determining whether places of public accommodation and their websites are in

             compliance with the ADA.

 4.          According to the county property records, Defendant owns a place of public

             accommodation as defined by the ADA and the regulations implementing the ADA,

             28 CFR 36.201(a) and 36.104. The place of public accommodation that the

             Defendant owns is a place of lodging known as EconoLodge Winter Haven, and

             is located at 5665 Cypress Gardens Blvd., Winter Haven, in the County of

             Polk, Florida (hereinafter "Property").

 5.          Venue is properly located in the Southern District because venue lies in the judicial
Case 0:19-cv-62245-UU Document 1 Entered on FLSD Docket 09/09/2019 Page 3 of 10




             district where th e cause of act ion accrued. In addi ti on, t he Defend ant

             does busi ness i n t his dis tri ct vi a t he Internet. Pursuant to 28 U.S.C. §

             1331 and 28 U.S.C. § 1343, this Court has been given original jurisdiction over

             actions which arise from the Defendant’s violations of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

             U.S.C. § 2201 and § 2202.

 6.          As the owner of the subject place of lodging, Defendant is required to comply with

             the ADA. As such, Defendant is required to ensure that its place of lodging is in

             compliance with the standards applicable to places of public accommodation, as set

             forth in the regulations promulgated by the Department Of Justice. Said regulations

             are set forth in the Code Of Federal Regulations, the Americans With Disabilities

             Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards,

             incorporated by reference into the ADA. These regulations impose requirements

             pertaining to places of public accommodation, including places of lodging, to ensure

             that they are accessible to disabled individuals.

 7.          More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

             requirement:

             Reservations made by places of lodging. A public accommodation that owns,
             leases (or leases to), or operates a place of lodging shall, with respect to
             reservations made by any means, including by telephone, in-person, or through
             a third party -
                     (i) Modify its policies, practices, or procedures to ensure that individuals
                     with disabilities can make reservations for accessible guest rooms during
                     the same hours and in the same manner as individuals who do not need
                     accessible rooms;
                     (ii) Identify and describe accessible features in the hotels and guest
                     rooms offered through its reservations service in enough detail to
                     reasonably permit individuals with disabilities to assess independently
                     whether a given hotel or guest room meets his or her accessibility needs;
                     (iii) Ensure that accessible guest rooms are held for use by individuals
                     with disabilities until all other guest rooms of that type have been rented
                     and the accessible room requested is the only remaining room of that type;
                     (iv) Reserve, upon request, accessible guest rooms or specific types of
Case 0:19-cv-62245-UU Document 1 Entered on FLSD Docket 09/09/2019 Page 4 of 10




                    guest rooms and ensure that the guest rooms requested are blocked and
                    removed from all reservations systems; and
                    (v) Guarantee that the specific accessible guest room reserved through
                    its reservations service is held for the reserving customer, regardless of
                    whether a specific room is held in response to reservations made by
                    others.

 8.          These regulations became effective March 15, 2012.

 9.          Defendant, either itself or by and through a third party, implemented, operates,

             controls and or maintains a website for the Property which contains an online

             reservations system. The website is located at:

             https://www.choicehotels.com/florida/winter-haven/econo-lodge-

             hotels/fle75?brand=EL. This term also includes all websites owned and operated

             by Defendant or by third parties to book or reserve guest accommodations at the

             hotel: https://www.booking.com/hotel/us/best-western-park-view.html,

             https://www.hotels.com/ho183608/econo-lodge-winter-haven-united-states-of-

             america/, https://www.expedia.com/Lakeland-Winter-Haven-Hotels-Econo-

             Lodge.h9576.Hotel-Information, https://www.orbitz.com/Lakeland-Winter-

             Haven-Hotels-Econo-Lodge.h9576.Hotel-Information, and

             https://www.agoda.com/econo-lodge-winter-haven/hotel/winter-haven-fl-

             us.html?cid=-218. The purpose of these websites is so that members of the public

             may reserve guest accommodations and review information pertaining to the

             goods, services, features, facilities, benefits, advantages, and accommodations of

             the Property. As such, this website is subject to the requirements of 28 C.F.R.

             Section 36.302(e).

 10.         Prior to the commencement of this lawsuit, specifically on August 18, 2019,

             August 25, 2019, august 27, 2019, August 30, 2019, September 1, 2019,

             September 2, 2019, September 4, 2019, and September 7, 2019, and while located

             at her Broward County residence, Plaintiff visited the websites for the purpose of
Case 0:19-cv-62245-UU Document 1 Entered on FLSD Docket 09/09/2019 Page 5 of 10




             reviewing and assessing the accessible features at the Property and ascertain

             whether they meet the requirements of 28 C.F.R. Section 36.302(e) and her

             accessibility needs. However, Plaintiff was unable to do so because Defendant

             failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).

             As a result, Plaintiff was deprived the same goods, services, features, facilities,

             benefits, advantages, and accommodations of the Property available to the general

             public. Screenshots of all the websites the hotel uses for booking were reviewed

             and are attached hereto. More specifically:

 11.         The hotel’s own website located at: https://www.choicehotels.com/florida/winter-

             haven/econo-lodge-hotels/fle75?brand=EL displayed a reference to a room

             labeled “2 queen beds accessible”. No information was given as to what makes

             this room accessible. No information was given as to whether or where it offers

             compliant/accessible roll-in showers, built in seating, commodes, grab bars, sinks,

             wrapped pipes, sink and door hardware, properly located amenities, sufficient

             maneuvering spaces, compliant doors, furniture, controls and operating

             mechanisms. The website does not contain any information as to whether all

             goods, facilities and services at the property are connected by a compliant

             accessible route, nor does the website contain any information as to the

             accessibility of routes connecting all the features of the hotel, the transaction

             counter, parking, and common area restrooms. The website does not give any

             information as to whether accessible rooms are on the ground floor or if an

             elevator is provided within an accessible route. Nor does the website give any

             information regarding the pool/pools having an accessible lift. The hotel claims to

             have an outdoor swimming pool, laundry facilities, terrace, business center,

             meeting rooms, spa tub, laundry facilities, and that there is no information as to
Case 0:19-cv-62245-UU Document 1 Entered on FLSD Docket 09/09/2019 Page 6 of 10




             whether any or all of these hotel features are accessible.

 12.         With respect to the third party booking site located at:

             https://www.booking.com/hotel/us/best-western-park-view.html: there was no

             option to book an accessible room. Hotel amenities, room types and amenities are

             all listed in detail. No information was given about accessibility in the hotel other

             than the statement “facilities for disabled guests”.

 13.         The third party booking site located at: https://www.hotels.com/ho183608/econo-

             lodge-winter-haven-united-states-of-america/: had no option to book an

             accessible room. Hotel amenities, room types and amenities are all listed in detail.

             No information was given about accessibility in the hotel.

 14.         The third party website located at https://www.expedia.com/Lakeland-Winter-

             Haven-Hotels-Econo-Lodge.h9576.Hotel-Information:did not have an option to

             book an accessible room. Hotel amenities, room types and amenities are all listed

             in detail. No information was given about accessibility in the hotel.

 15.         The third party booking site located at https://www.orbitz.com/Lakeland-Winter-

             Haven-Hotels-Econo-Lodge.h9576.Hotel-Information: did not have an option to

             book an accessible room. Hotel amenities, room types and amenities are all listed

             in detail. No information was given about accessibility in the hotel.

 16.         The third party booking site located at https://www.agoda.com/econo-lodge-

             winter-haven/hotel/winter-haven-fl-us.html?cid=-218: did not have an option to

             book an accessible room. Hotel amenities, room types and amenities are all listed

             in detail. No information was given about accessibility in the hotel.

 17.         In the near future, Plaintiff intends to revisit Defendant's website and/or online

             reservations system and third party booking sites in order to test it for compliance

             with 28 C.F.R. Section 36.302(e) and/or to utilize the website to reserve a guest
Case 0:19-cv-62245-UU Document 1 Entered on FLSD Docket 09/09/2019 Page 7 of 10




             room and otherwise avail herself of the goods, services, features, facilities,

             benefits, advantages, and accommodations of the Property.

 18.         Plaintiff is continuously aware that the subject websites remains non-

             compliant and that it would be a futile gesture to revisit the website as long as

             those violations exist unless she is willing to suffer additional discrimination.

 19.         The violations present at Defendant's website and third party booking sites

             infringe Plaintiff's right to travel free of discrimination and deprive her of the

             information required to make meaningful choices for travel. Plaintiff has suffered,

             and continues to suffer, frustration and humiliation as the result of the

             discriminatory conditions present at Defendant's website and third party booking

             sites. By continuing to operate a website with discriminatory conditions, and

             utilize third party booking sites with discriminatory conditions, Defendant

             contributes to Plaintiff's sense of isolation and segregation and deprives Plaintiff

             the full and equal enjoyment of the goods, services, facilities, privileges and/or

             accommodations available to the general public. By encountering the

             discriminatory conditions at Defendant's website, and third party booking sites,

             and knowing that it would be a futile gesture to return to the websites unless she

             is willing to endure additional discrimination, Plaintiff is deprived of the same

             advantages, privileges, goods, services and benefits readily available to the

             general public. By maintaining a website with violations, and utilizing third party

             booking sites with violations, Defendant deprives Plaintiff the equality of

             opportunity offered to the general public.

 20.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a

             result of the Defendant’s discrimination until the Defendant is compelled to

             modify its website and its postings on third party booking sites to comply with the
Case 0:19-cv-62245-UU Document 1 Entered on FLSD Docket 09/09/2019 Page 8 of 10




             requirements of the ADA and to continually monitor and ensure that the subject

             websites remains in compliance.

 21.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination

             from the Defendant’s non-compliance with the ADA with respect to the websites.

             Plaintiff has reasonable grounds to believe that she will continue to be subjected

             to discrimination in violation of the ADA by the Defendant.

 22.         The Defendant has discriminated against the Plaintiff by denying her access to,

             and full and equal enjoyment of, the goods, services, facilities, privileges,

             advantages and/or accommodations of the subject websites.

 23.         The Plaintiff and all others similarly situated will continue to suffer such

             discrimination, injury and damage without the immediate relief provided by the

             ADA as requested herein.

 24.         Defendant has discriminated against the Plaintiff by denying her access to full and

             equal enjoyment of the goods, services, facilities, privileges, advantages and/or

             accommodations of its place of public accommodation or commercial facility in

             violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

             Defendant continues to discriminate against the Plaintiff, and all those similarly

             situated by failing to make reasonable modifications in policies, practices or

             procedures, when such modifications are necessary to afford all offered goods,

             services, facilities, privileges, advantages or accommodations to individuals with

             disabilities; and by failing to take such efforts that may be necessary to ensure

             that no individual with a disability is excluded, denied services, segregated or

             otherwise treated differently than other individuals because of the absence of

             auxiliary aids and services.

 25.         Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Case 0:19-cv-62245-UU Document 1 Entered on FLSD Docket 09/09/2019 Page 9 of 10




              Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

              fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

              12205 and 28 CFR 36.505.

 26.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

              Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

              subject website and its postings on third party booking sites to make them readily

              accessible and useable to the Plaintiff and all other persons with disabilities as

              defined by the ADA and 28 C.F.R. Section 36.302(e); or by closing the website,

              and prohibiting the Defendant from utilizing the third party booking sites until

              such time as the Defendant cures its violations of the ADA.

 WHEREFORE, Plaintiff respectfully requests:

       a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

              commencement of the subject lawsuit is in violation of Title III of the Americans

              with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

       b.     Injunctive relief against the Defendant including an order to revise its website

              and its postings on third party booking sites to comply with 28 C.F.R.

              Section 36.302(e) and to implement a policy to monitor and maintain the website to

              ensure that those websites remain in compliance with said requirement.

       c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

              § 12205.

       d.     Such other relief as the Court deems just and proper, and/or is allowable under

              Title III of the Americans with Disabilities Act.
Case 0:19-cv-62245-UU Document 1 Entered on FLSD Docket 09/09/2019 Page 10 of 10




             Respectfully Submitted,



                                       /s/ Philip Michael Cullen, III
                                       Attorney at Law – Chartered
                                       Florida Bar No: 167853
                                       621 S. Federal Highway, Suite Four
                                       Fort Lauderdale, Florida 33301
                                       Telephone: (954) 462-0600
                                       Facsimile (954) 462-1717
                                       E-mail: CULLENIII@aol.com
